Electronically Filed
                                                      Supreme Court
                                                      SCWC-30133
                                                      06-DEC-2011
                          NO. SCWC-30133              10:20 AM

          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


  WORLD BOTANICAL GARDENS, INCORPORATED, a Nevada corporation,

                 Respondent/Plaintiff-Appellee,


                                vs.


          WALTER WAGNER, LINDA WAGNER, and DAN PERKINS,

                Petitioners/Defendants-Appellants,


                                and


           DAVID ADAMS, Respondent/Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (ICA NO. 30133; CIV. NO. 05-1-0210)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ.

  and Circuit Judge Lee in place of Recktenwald, C.J., recused)


          Petitioners/Defendants-Appellants’s application for


writ of certiorari filed on October 27, 2011, is hereby rejected.


          DATED:   Honolulu, Hawai'i, December 6, 2011.

Walter L. Wagner, Linda M.        /s/ Paula A. Nakayama

Wagner, and Dan Perkins,

Petitioners/Defendants-           /s/ Simeon R. Acoba, Jr.

Appellants pro se, on the

application                       /s/ James E. Duffy, Jr.


                                  /s/ Sabrina S. McKenna


                                  /s/ Randall K. O. Lee